Citation Nr: 0006059	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service-connection for carpal tunnel 
syndrome of the right upper extremity as secondary to 
service-connected hemiparesis of the left upper extremity.

2.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1992 to May 
1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions rendered in November 1996 and January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefits 
sought on appeal.  

In November 1999, the veteran filed a signed waiver of his 
right to personally appear before a Board Member in agreeing 
to participate in the Video Conference scheduled for January 
2000.  The Board notes that the veteran was scheduled for a 
Video Conference Board hearing in at that time but he failed 
to appear for that hearing. 


REMAND

The veteran contends, in essence, that his carpal tunnel 
syndrome of the right upper is proximately due to his 
service-connected hemiparesis of the left upper extremity, on 
the basis that he has been forced to overuse his right hand 
due to the inability to use his disabled left hand.  At this 
point, the Board notes that pursuant to an August 1994 rating 
decision, the RO granted the veteran service connection for 
hemiparesis of the left upper extremity, on the basis of 
injuries he sustained in a car accident during service.  The 
veteran is currently rated as 60 percent disabling for this 
disability.  The Board further notes that the August 1994 
rating decision also established service connection for an 
organic mental disorder, rated as 70 percent disabling, and 
left lower extremity hemiparesis, rated as 40 percent 
disabling.  

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
The service medical records (SMRs) show that the veteran 
suffered serious head injuries due to an auto accident 
sustained during service.  As noted earlier, service 
connection is in effect for hemiparesis of the left upper 
extremity, among other disorders, as a result of this 
accident.  

Post-service medical records include a July 1997 VA treatment 
record noting an assessment of right hand overuse.  VA 
treatment records dated in August 1997 and January 1998 noted 
diagnoses of right carpal tunnel syndrome.  VA treatment 
records also show the veteran underwent an outpatient carpal 
tunnel repair operation in January 1998.  

A November 1998 VA peripheral nerves examination report noted 
that the claims file was reviewed.  The examiner opined the 
veteran's right carpal tunnel syndrome "cannot be associated 
with his left hemiparesis or his auto accident.  There is no 
medical, scientific or logical reason why the right carpal 
tunnel symptoms can be attributed to his service[-]connected 
brain injury."   

The Board finds that the veteran's claim for service 
connection for carpal tunnel syndrome of the right upper 
extremity, secondary to service-connected for hemiparesis of 
the left upper extremity, is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the veteran has presented 
a claim that is plausible; capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

The medical records demonstrate that the veteran has been 
diagnosed with right upper extremity carpal tunnel syndrome, 
including one medical record that indicates this diagnosis 
was due to overuse.  While the November 1998 VA peripheral 
nerves examination report goes against the veteran's claim, 
and is more thorough than the outpatient clinic record that 
well grounded the claim, it is not clear whether the latter 
examiner considered the veteran's central contention that his 
carpal tunnel syndrome was due to overuse forced upon the 
right upper extremity because of the left upper extremity 
hemiparesis.  That is, while the neurologist opined that 
there is no medical, scientific or logical reason why the 
veteran's right carpal tunnel symptoms can be attributed to 
his service-connected brain injury, the veteran is contending 
that his right carpal syndrome is due to overuse of the right 
wrist because of his service-connected hemiparesis, which was 
the result of the brain injury.  It is the Board's judgment 
that the physician's opinion must be clarified.

As to the issue of service connection for defective vision, 
the Board observes that pursuant to a November 1996 RO rating 
decision, the veteran was denied service connection for 
defective vision.  In December 1996, the veteran submitted a 
notice of disagreement (NOD), and, in response, the RO issued 
a December 1996 statement of the case (SOC).  In August 1997, 
the veteran submitted a letter to the RO, stating that, among 
other things, he had a pending claim for defective vision, 
and that he wished to continue that claim.  Although it is 
apparent that the RO has not certified this issue for appeal, 
the Board finds that the veteran has nevertheless perfected a 
substantive appeal to the Board in regard to the issue of 
service connection for defective vision.  38 C.F.R. 
§§ 20.200-3 (1999). 

The Board also notes that in his December 1996 NOD, the 
veteran requests that the RO should contact Dr. Seford 
regarding the veteran's eyesight.  It does not appear that 
the RO has done this.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must refer the claims file and 
a copy of this REMAND to the physician 
who performed the November 1998 
examination of the veteran to clarify his 
opinion.  Specifically, the neurologist 
must be asked to opine whether it is at 
least as likely as not that the veteran's 
carpal tunnel syndrome of the right upper 
extremity was caused or aggravated by his 
overuse of that extremity as the result 
of his service-connected hemiparesis of 
the left upper extremity.  If that 
physician is not available, the veteran 
must be afforded another VA neurological 
examination.     

2.  Any VA or private medical records 
concerning the veteran's vision that are 
not already of record, including those 
from a Dr. Seford, should be obtained and 
associated with the claims file. 

3.  If, after review of any new evidence, 
the RO finds that a vision examination is 
warranted, such an examination should be 
conducted.   

4.  After completion of the above, the RO 
should review the expanded record.  If 
the RO continues to deny either of the 
claims, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  The RO 
should also provide a notice to the 
veteran and his representative that the 
issue of service connection for defective 
vision is in appellate status, and 
certify that issue for appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

The purpose of this remand is to afford the veteran 
procedural due process of law and assist him in developing 
his claims.  The Board intimates no opinion as to the 
ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999)




